Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 06/24/2022. Applicant amended claims 1-8 and 10-12. Claims 1-14 are presented for examination and based on current examiner’s amendment claims 1 and 6-14, renumbered as 1-10 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 06/24/2022, with respect to claims 1-14 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Susan Pan (Reg. No. 41,239).

The application has been amended as follows:
	
The claims have been amended as follows:
Claims: 
1.  (currently amended):  An electronic apparatus comprising: 
an operator; and 
a power circuit configured to supply power to the operator, 
wherein the power circuit comprises: 
a first voltage converter configured to receive input voltage and convert the input voltage into a first voltage,
a power factor corrector (PFC) configured to perform power factor correction for lowering the first voltage to a level corresponding to a second voltage, the PFC providing a bypass path of the power factor correction, and 
a controller configured to detect that power consumption of the operator is lowered than or equal to a predetermined value, 
wherein, based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value, the controller is configured to control the first voltage converter to output a third voltage having the level corresponding to the second voltage to the PFC so that the power circuit stops an operation of the power factor correction through the bypass path of the PFC and supplies power based on the third voltage having the level corresponding3Appln. No.: 16/973,334 to the second voltage to the operator,
wherein the power circuit further comprises a second voltage converter configured to output a fourth voltage, which is obtained by adjusting the level corresponding to the second voltage, to the operator,
wherein the PFC comprises a bypasser, which provides the bypass path, configured to selectively connect the first voltage converter and the second voltage converter by bypassing the PFC,
wherein the controller is configured to output a signal for connecting the bypasser to transmit the third voltage having the level corresponding to the second voltage to the second voltage converter, based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value, 
wherein the first voltage converter comprises an alternating current (AC)-AC transformer configured to output the first voltage; and a transformer controller configured to control an 4operation of the AC-AC transformer by feeding back an output voltage of the AC-AC transformer, and 
wherein the controller comprises a detector configured to output a first signal based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value; and a voltage regulator configured to regulate a voltage fed back to the transformer controller based on the first signal received from the detector.

2-5. (cancelled)

6. (currently amended): The electronic apparatus according to claim 1[[5]], wherein the voltage regulator comprises a switch configured to operate based on the first signal received from the detector, and an impedance converter comprising a plurality of resisters, and the impedance converter is changed in impedance based on the operation of the switch to regulate the voltage fed back to the transformer controller.  

7. (previously presented): The electronic apparatus according to claim 6, wherein the transformer controller controls the AC-AC transformer to output the third voltage having the level corresponding to the second voltage, by controlling an operating frequency or a duty ratio of the AC-AC transformer based on the regulation of the voltage to be fed back.  

8. (currently amended): The electronic apparatus according to claim 1[[5]], wherein the AC-AC transformer comprises a tap at a primary side or a secondary side, and a switch connected to the tap and configured to operate based on the first signal received from the detector, and5=Appln. No.: 16/973,334 the AC-AC transformer is controlled with regard to a voltage gain based on the operation of the switch, and output the third voltage having the level corresponding to the second voltage.  
9. (currently amended): The electronic apparatus according to claim 1[[5]], wherein the detector is configured to output the first signal, and further output a second signal to the PFC based on a lapse of a preset time.  

10. (currently amended): The electronic apparatus according to claim 9, wherein the detector monitors the output voltage of the AC-AC transformer and outputs the second signal based on detecting that the output voltage the predetermined value.  

11. (previously presented): The electronic apparatus according to claim 9, wherein the bypasser comprises a bypass switch configured to form the bypass path as turned on or off based on reception of the second signal.  

12. (currently amended): The electronic apparatus according to claim 1[[5]], wherein the detector is configured to receive a mode signal corresponding to a light load, and detect that the power consumption of the operator is lowered than or equal to the predetermined value.  

13. (currently amended): The electronic apparatus according to claim 1[[5]], wherein 6the AC-AC transformer and the voltage regulator are provided in an adapter configured to receive [[the]] input power, and the PFC is provided in a main body of the electronic apparatus.  

14. (original): The electronic apparatus according to claim 1, wherein the PFC comprises a step-down power factor correction circuit.


Reasons for Allowance

4.	Claims 1 and 6-14, renumbered as 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 6-14, renumbered as 1-10; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An electronic apparatus comprising: an operator; and a power circuit configured to supply power to the operator, wherein the power circuit comprises: a first voltage converter configured to receive input voltage and convert the input voltage into a first voltage, a power factor corrector (PFC) configured to perform power factor correction for lowering the first voltage to a level corresponding to a second voltage, the PFC providing a bypass path of the power factor correction, and a controller configured to detect that power consumption of the operator is lowered than or equal to a predetermined value, wherein, based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value, the controller is configured to control the first voltage converter to output a third voltage having the level corresponding to the second voltage to the PFC so that the power circuit stops an operation of the power factor correction through the bypass path of the PFC and supplies power based on the third voltage having the level corresponding3Appln. No.: 16/973,334 to the second voltage to the operator, wherein the power circuit further comprises a second voltage converter configured to output a fourth voltage, which is obtained by adjusting the level corresponding to the second voltage, to the operator, wherein the PFC comprises a bypasser, which provides the bypass path, configured to selectively connect the first voltage converter and the second voltage converter by bypassing the PFC, wherein the controller is configured to output a signal for connecting the bypasser to transmit the third voltage having the level corresponding to the second voltage to the second voltage converter, based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value, wherein the first voltage converter comprises an alternating current (AC)-AC transformer configured to output the first voltage; and a transformer controller configured to control an 4operation of the AC-AC transformer by feeding back an output voltage of the AC-AC transformer, and wherein the controller comprises a detector configured to output a first signal based on detecting that the power consumption of the operator is lowered than or equal to the predetermined value; and a voltage regulator configured to regulate a voltage fed back to the transformer controller based on the first signal received from the detector”. As recited in claims 1 and 6-14, renumbered as 1-10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839